Citation Nr: 0631926	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision  in January 2003 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The rating decision in January 2003, which denied 
entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary tuberculosis (TB), rated the 
veteran's residuals of pulmonary TB under not only 38 C.F.R. 
§ 4.97, Diagnostic Code 6721, pertaining to pulmonary TB but 
also under 38 C.F.R. § 4.97, Diagnostic Code 6604, 
pertaining to chronic obstructive pulmonary disease (COPD).  
The record in the case revealed that a physician with a 
private medical group had interpreted pulmonary function 
tests (PFTs) of the veteran in May 2001 as showing COPD, and 
private PFTs in March 2002 were read as showing a mild 
restrictive lung defect and a minimal obstructive lung 
defect.  However, the record in the case did not contain a 
medical opinion to the effect that the veteran's service-
connected residuals of pulmonary TB were manifested by COPD 
and no rating action had expanded the grant of service 
connection for residuals of pulmonary TB to include COPD.  
The Board found that the veteran's representative had raised 
the issue of entitlement to expansion of the grant of 
service connection for pulmonary TB to include COPD and that 
the issue of entitlement to expansion of the grant of 
service connection for pulmonary TB to include COPD was 
inextricably intertwined with the issue on appeal of 
entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary TB and should be adjudicated by the 
agency of original jurisdiction prior to appellate review of 
the issue of entitlement to an evaluation in excess of 30 
percent for residuals of pulmonary TB.  

In February 2006, the Board, therefore, remanded the issue 
of entitlement to expansion of the grant of service 
connection for pulmonary TB to include COPD to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

While the case was in remand status, a VA physician who 
reviewed the pertinent medical records in this case and 
conducted a clinical examination of the veteran in March 
2006 found that the veteran's service-connected residuals of 
TB did not cause his COPD diagnosed years after his 
separation from active service and that medical evidence did 
not show that the veteran's current COPD has been worsened 
to any significant degree by residuals of TB.  A rating 
decision in June 2006 denied expansion of the grant of 
service connection for residuals of tuberculosis to include 
COPD and denied service connection for COPD as secondary to 
residuals of tuberculosis.  The record in this case does not 
show that the veteran or his representative, acting on his 
behalf, initiated an appeal to the Board of those June 2006 
rating actions by filing a timely notice of disagreement 
with the VA office from which they received notice of those 
determinations, the AMC.  See 38 C.F.R. §§  20.200, 20.300, 
20.302(a) (2006).  Therefore, the only issue before the 
Board for appellate review at this time is the veteran's 
claim for a disability evaluation in excess of 30 percent 
for residuals of tuberculosis.      

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Service-connected residuals of tuberculosis are essentially 
asymptomatic.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6731 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in June 2002, December 2002, and January 2004 by 
the RO satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran a pulmonary 
examination for disability evaluation purposes and obtained 
copies of the pertinent records of his medical treatment 
during the appeal period.  There is no indication in the 
record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims 
file is available.  Therefore, the Board finds that VA has 
met the duties to notify and to assist required by law as to 
the claim decided herein.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2006).

There is no competent medical evidence of record in this 
case that the veteran's tuberculosis has been in an active 
phase at any time during the appeal period.  

Inactive pulmonary tuberculosis, like that of the appellant, 
is rated according 
to the residuals, which are rated as interstitial lung 
disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis.  
38 C.F.R. § 4.97, Diagnostic Code 6731 (2006). 

At the VA pulmonary examination in March 2006, the diagnosis 
was restrictive pulmonary disease on PFTs with a mild 
restrictive ventilatory defect and without any evidence of 
airflow obstruction.  With that current diagnosis, the 
veteran's service-connected residuals of TB are most 
appropriately rated as restrictive lung disease.  

Under the provisions of 38 C.F.R. § 4.97 and a General 
Formula for Rating Restrictive Lung Disease, restrictive 
lung disease is primarily rated according to the degree of 
impairment on PFTs.  

A 10 percent evaluation is warranted where PFTs show that 
FEV-1 is 71 to 80 percent predicted; or FEV-1/FVC is 71 to 
80 percent; or DLCO (SB) is 66 to 80 percent predicted.  A 
30 percent evaluation is warranted where PFTs show that FEV-
1 is 56 to 70 percent predicted; or FEV-1/FVC is 56 to 70 
percent; or DLCO (SB) is 56 to 65 percent predicted.  The 
next higher evaluation of 60 percent requires that PFTs show 
FEV-1 is 40 to 55 percent predicted; or FEV- 1/FVC is 40 to 
55 percent; or DLCO (SB) is 56 to 65 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).. 

The VA PFTs which the veteran underwent in May 2006 did not 
show results which meet the criteria of the General Formula 
for Rating Restrictive Lung Disease for an evaluation higher 
than the currently assigned 30 percent rating.  For example, 
the veteran's FEV- 1/FVC was reported as 75 percent whereas 
under the General Formula for Rating Restrictive Lung 
Disease FEV- 1/FVC of 40 to 55 percent warrants an 
evaluation of 60 percent.

It is noted that, medically, the veteran's current less-
than-normal pulmonary functioning has been found to be 
primarily related to his non-service-connected COPD, but in 
any event his current pulmonary/respiratory status does not 
warrant a disability rating in excess of 30 percent even 
when the impairment due to non-service-connected causes is 
taken into account.  There is thus no basis in law or in 
fact to allow an increased evaluation for residuals of TB, 
and entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (2006). 

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of pulmonary TB is denied. 


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


